Citation Nr: 1713577	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-20 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for acute myelogenic leukemia (AML), to include as due to toxic herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served in active duty in the United States Army from August 1969 to April 1972.

This matter is on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, PA.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.
 

FINDING OF FACT

The competent evidence of record shows that Veteran's current acute myelogenic leukemia was not noted during his active service and is not related to service or to toxic herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for current acute myelogenic leukemia have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2  (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in February 2015.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, a new VA opinion was obtained, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in April 2015.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking entitlement to service connection for acute myelogenic leukemia (AML), as due to herbicide agent exposure.  Specifically, the Veteran claims in his Notice of Disagreement that his AML stems from Agent Orange exposure during service. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2014).  

Service connection is warranted for a veteran who has been exposed to a toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307 (a)) for diseases such as chloracne or other acneform diseases consistent with ischemic heart disease, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, chloracne and respiratory cancers, and as potentially relevant here, B-cell leukemias.  38 C.F.R. § 3.309(e).  

In this case, after reviewing all evidence currently of record, the Board determines that service connection for acute myelogenic leukemia (AML) is not warranted because the evidence does not show that the Veteran's AML is related to or had its onset during his service or within a year after separation, nor is it related to his toxic herbicide exposure.  

First, while the Veteran served in the Republic of Vietnam during the years between 1967 to 1971 and is therefore presumed to have been exposed to Agent Orange in service, AML is not a disorder that may be presumed related to toxic herbicide agent exposure under §3.309.  Accordingly, the Veteran's leukemia cannot be attributed to his acknowledged herbicide agent exposure on a presumptive basis.  In this regard, the Board specifically relies on the findings of a VA examiner who submitted an opinion in April 2015.  There, the examiner noted that the Veteran's acute myelogenous leukemia, was "currently classified as acute myelomonocytic leukemia," which accounts for 5 to 10 percent of AML.  While the examiner acknowledged that service connection is warranted based on Agent Orange exposuere for chronic B-cell leukemia, to include hairy cell leukemia or other B-cell leukemias, "the veteran's diagnosed AML condition is not considered a chronic
B-cell leukemia, to include hairy cell leukemia or any other B-cell leukemia."  Theefore, service connection is not warranted on a presumptive basis. 


Next, although though his primary assertions have been addressed above, the Veteran is not precluded from establishing service connection for his COPD with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted on this basis.    

Specifically, the Veteran's service treatment records show no treatment for or symptoms of leukemia or any blood disorder in service or at his separation exam in April 1972, or within the presumptive one-year period after separation.  

The Veteran was diagnosed with AML in October 2009.  The first indication of leukemia since separation in 1972 was September 2009, when the Veteran felt malaise, lethargy, and loss of appetite.  During this thirty-seven year gap, the Veteran displayed no signs or symptoms of leukemia.  Therefore, based on the clinical evidence of record, service connection cannot be established through continuity of symptomatology.  While the Veteran's leukemia is, according to his most recent examination, in remission, it was present during the pendency of the Veteran's claim.  As such, it is a current disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

However, the Veteran's initial diagnosis of AML is decades after he left service.   Moreover, he has never truly asserted that such symptoms have existed since service.  Therefore, continuous symptoms have not been established based on the evidence of record or the Veteran's statements.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).   

Despite the lack of continuous symptoms, service connection may still be warranted if the evidence otherwise indicates a relationship between his current disorder and his active duty service.  However, there is no medical nexus between the Veteran's active duty and current diagnosis, as outlined in the Board's February 2015 remand.  An April 2015 VA opinion was sought to determine the etiology of the Veteran's AML, pursuant to the Remand order.  The goal was to determine the likelihood that the Veteran's service, particularly his presumed exposure to Agent Orange, caused his AML.  First, the examiner explained that there is no research indicating that herbicide agent exposure is a risk factor for AML, and that therefore it is less likely than not that the Veteran's current condition is related to active service.  While chronic, or long-developing leukemia may be presumed to be caused by herbicide agent exposure, the Veteran has been diagnosed with acute, or sudden and severe, leukemia.  With regard to a leukemia that, according to medical science, developed more recently than the Veteran's service, the presumption of causation does not apply.  Second, the examiner explained that AML develops as a consequence of genetic changes which can occur following chemotherapy, ionizing radiation, chemical exposure, and infection with retroviruses, none of which are related to herbicide agents.

The Board finds that this examination was adequate for evaluation purposes.  The examiner directly examined the Veteran, reviewed his E-folder, private medical records, and CPRS, and there is no indication that the examiner was not fully aware of the Veteran's past or that she misstated any material fact.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Veteran has submitted no clinical evidence rebutting the VA examiner's opinion.  

In arriving at this conclusion, the Board recognizes the 2012 statements of the Veteran's wife and daughter regarding the effects his symptoms have on his daily life, and his statement in his Notice of Disagreement that he is still under treatment, even though his leukemia is in remission.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran and his wife and daughter are not competent to testify regarding the etiology of AML or any other blood disorder.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  In addition, a qualified medical opinion is required to link the Veteran's current symptoms to his time in service, especially when it relates to a blood disorder that can be either acute or chronic.  Therefore, the lay statements of belief that the Veteran's AML is related to his time in service, especially his exposure to Agent Orange, are found to lack competency. 

Unfortunately, based on the evidence of record, the Veteran's claim must be denied.  


ORDER

Service connection for acute myelogenic leukemia (AML), to include as due to toxic herbicide agent exposure, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


